DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to claim 20 filed 22 July 2022 overcomes the previous claim objection. The amendment to claims 1 and 21 filed 22 July 2022 to require regeneration, in combination with the Examples in the instant specification, overcome the previous 103 rejections over Hong and Lauritzen. The Examples provide evidence that the distribution of metal on the zeolite within the claimed range of at least 80 wt% provides unexpectedly improved results after regeneration over a catalyst which does not have the claimed distribution. The Examples also show that the metal distribution is not an inherent result of the claimed synthesis steps and must be determined by one of ordinary skill in the art. Hong and Lauritzen are silent with regard to the metal distribution. Thus, it is not obvious that Hong or Lauritzen teaches the claimed critical metal distribution, and the art is overcome. 
The closest prior art of record remains Hong (US 2018/0194701) or Lauritzen et al. (US 2010/0048969). As noted above, Hong and Lauritzen teach the process comprising the catalyst with the claimed platinum amount but are silent with regard to the metal distribution. The Examples provide evidence that the metal distribution is critical and unexpected over the processes of Hong and Lauritzen, and thus the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772